Exhibit 10.4

 

THIRD AMENDMENT

TO

LEASE AGREEMENT

 

AAR AIRCRAFT SERVICES, INC.

INDIANAPOLIS AIRPORT AUTHORITY

 

THIS THIRD AMENDMENT made and entered into the 16th day of May, 2008 by and
between the Indianapolis Airport Authority, (hereinafter referred to as
Authority) and AAR Aircraft Services, Inc. (hereinafter referred to as Tenant),

 

W I T N E S S E T H:

 

WHEREAS, Authority and Tenant entered into a Lease Agreement dated June 17,
2004, providing for Tenant’s occupancy of a portion of the Indianapolis
Maintenance Center as the Leased Premises; and

 

WHEREAS, Authority and Tenant entered into Amendment No. 1 dated January 21,
2005 amending the Leased Premises described in Exhibit B, revised the terms of
Article XII, Financial Security and revised Exhibit K, Operating Rules; and

 

WHEREAS, Authority and Tenant entered into Amendment No. 2 dated May 19, 2006
amending the Leased Premises described in Exhibit B, revised Activation Notice
language in Article II, revised rental language in Article VI, addition of
language in Article II and Article VI for the activation of On-Call Bays, and
addition of language in Article VI for training grant aid including an update to
Exhibit G and the addition of Exhibit L; and

 

WHEREAS, Tenant desires to modify Bay 5B so as the Bay can be utilized to paint
Tenant’s customers aircraft; and

 

WHEREAS, Authority and Tenant find it necessary to update use of premises,
environmental, expiration and maintenance/services language due to Tenants
desire to modify Bay 5B to paint Tenant’s customers aircraft;

 

NOW THEREFORE, in consideration of the mutual covenants and considerations
contained herein, the parties agree that Article II, Lease of Leased Premises;
Ownership of Improvements and Equipment; Use of Premises, Section 206. Use of
Leased Premises; Prohibited Uses (A), Article V, Term; Extension Periods,
Section 503. Rights at Expiration/Termination, Article X, Maintenance, Repairs
and Replacements, Section 1001. Maintenance, Repairs and Replacements to
Facilities and Leased Premises (other than Equipment) and Section 1002. 
Maintenance Repairs and Replacements of and to Equipment, Article XI, Facilities
Operations and Services, Section 1101. Services and Section 1103. Utilities to
be Obtained and Maintained by Tenant, and Exhibit K, Operating Rules are hereby
deleted and the following are substituted:

 

--------------------------------------------------------------------------------


 


ARTICLE II




LEASE OF LEASED PREMISES; OWNERSHIP OF IMPROVEMENTS
AND EQUIPMENT; USE OF LEASED PREMISES


 


SECTION 206.          USE OF LEASED PREMISES; PROHIBITED USES.


 


(A)          TENANT MAY ONLY USE THE LEASED PREMISES FOR OPERATION OF AN
AIRCRAFT, AIRFRAME, ENGINE AND COMPONENT MAINTENANCE, REPAIR AND OVERHAUL
(“MRO”) FACILITY FOR THE COMMERCIAL AIRLINES AND OTHER OWNERS, OPERATORS OR
SERVICE/MAINTENANCE PROVIDERS OF AIRCRAFT (INCLUDING WITHOUT LIMITATION MILITARY
AND GOVERNMENTAL OPERATORS OF AIRCRAFT), INCLUDING THE OPERATION AND USE OF
AIRCRAFT BAYS, AIRCRAFT ENGINE AND COMPONENT OVERHAUL AND REPAIR SHOPS, TEST
CELLS, AIRCRAFT WASH AND ENCLOSED PAINT AREAS, INCLUDING BAY 5B FOR AIRCRAFT
PAINTING, COMPONENT, PART AND TOOLING PRODUCTION, REPRODUCTION, OR CONSTRUCTION
(I.E., MAKE FROM RAW MATERIALS OR PIECE PARTS) FOR MRO, COMPONENT MAINTENANCE,
AND MODIFICATION ACTIVITIES.  IN ADDITION, TENANT MAY USE THE LEASED PREMISES
FOR ACTIVITIES FUNCTIONALLY RELATED AND SUBORDINATE TO THE USES PERMITTED ABOVE,
INCLUDING WAREHOUSE AND STORAGE AREAS, COMMON AREAS, FACILITIES MAINTENANCE
SHOPS, ADMINISTRATIVE AND SUPPORT AREAS, TRUCK DOCKS AND APRONS, SPECIAL
MATERIALS STORAGE AREAS, AIRCRAFT TAXIWAYS AND PARKING AREAS, FIRE PROTECTION
FACILITIES AND EMPLOYEE AND VISITOR PARKING SO LONG AS SUCH ACTIVITIES ARE OF A
SIZE COMMENSURATE WITH SUCH OPERATION.


 


ARTICLE V


 


TERM; EXTENSION PERIODS


 


SECTION 503.          RIGHTS AT EXPIRATION/TERMINATION.


 


(A)          IN NO EVENT SHALL TENANT OR ANY OF ITS SUBTENANTS CONTINUE TO
POSSESS, OCCUPY OR USE THE LEASED PREMISES BEYOND THE EXPIRATION OR SOONER
TERMINATION OF THE TERM WITHOUT THE AUTHORITY’S WRITTEN CONSENT, WHICH CONSENT
MAY BE WITHHELD IN THE AUTHORITY’S SOLE AND ABSOLUTE DISCRETION.


 


(B)          TENANT FURTHER AGREES THAT UPON THE EXPIRATION OR EARLIER
TERMINATION OF THE TERM, THE LEASED PREMISES SHALL BE DELIVERED TO THE AUTHORITY
IN AT LEAST AS GOOD CONDITION AS ORIGINALLY DELIVERED TO TENANT, (PROVIDED THAT
HANGAR 5B MAY BE RETURNED IN THE CONDITION AS MODIFIED BY TENANT FOR AIRCRAFT
PAINTING), REASONABLE WEAR AND TEAR AND MATTERS COVERED BY INSURANCE EXCEPTED,
AND SUBJECT TO PERFORMANCE BY THE AUTHORITY OF THE AUTHORITY’S MAINTENANCE,
REPAIR AND REPLACEMENT OBLIGATIONS UNDER THIS LEASE, INCLUDING BUT NOT LIMITED
TO ITS MAINTENANCE, REPAIR AND REPLACEMENT OBLIGATIONS PURSUANT TO SECTIONS 1001
AND 1002 BELOW, AND THE AUTHORITY’S OBLIGATIONS UNDER ARTICLE VII AND
SECTION 1702 OF THIS LEASE.

 

2

--------------------------------------------------------------------------------


 


ARTICLE X




MAINTENANCE, REPAIRS AND REPLACEMENTS


 


SECTION 1001.       MAINTENANCE, REPAIRS AND REPLACEMENTS TO FACILITIES AND
LEASED PREMISES (OTHER THAN EQUIPMENT).  EXCEPT TO THE EXTENT TENANT IS
RESPONSIBLE THEREFOR UNDER THIS SECTION 1001, AND SUBJECT TO ARTICLE XVI OF THIS
LEASE AND SUBJECT TO THE AUTHORITY’S OBLIGATIONS UNDER ARTICLES VII AND XVII OF
THIS LEASE, THE AUTHORITY SHALL, AT ITS COST AND EXPENSE, BE RESPONSIBLE DURING
THE TERM FOR (A) PERFORMING ALL MAINTENANCE, REPAIRS AND REPLACEMENTS WITH
RESPECT TO THE FACILITIES AND THE LEASED PREMISES (OTHER THAN EQUIPMENT, WHICH
IS COVERED UNDER SECTION 1002 BELOW), INCLUDING WITHOUT LIMITATION FOUNDATIONS,
EXTERIOR FACILITY WALLS (INCLUDING DOOR FRAMES, WINDOW FRAMES, DOORS AND
WINDOWS), EXTERIORS OF THE FACILITIES, INTERIOR DEMISING WALLS (INCLUDING DOOR
FRAMES AND WINDOW FRAMES), ROOF, DRAINS, GUTTERS, AND ALL STRUCTURAL PARTS OF
THE FACILITIES, (B) PERIODICALLY PAINTING THE INTERIOR WALLS, AND SEALING THE
CONCRETE FLOORS, WITHIN THE LEASED PREMISES IN ORDER TO MAINTAIN THEM IN A
REASONABLY NEAT, SAFE CONDITION, AND (C) PERFORMING ALL MAINTENANCE, REPAIRS AND
REPLACEMENTS WITH RESPECT TO THE AIR CONDITIONING, ELECTRICAL, HEATING,
MECHANICAL AND PLUMBING SYSTEMS IN THE FACILITIES, ALL IN AT LEAST AS GOOD
CONDITION AS EXISTS ON THE EFFECTIVE DATE OF THIS LEASE AGREEMENT OR IN SUCH
CONDITION AS MAY BE REQUIRED BY APPLICABLE LAW.  HOWEVER, THE AUTHORITY SHALL
NOT BE REQUIRED TO PAY FOR, AND TENANT SHALL INDEMNIFY, DEFEND, SAVE AND HOLD
HARMLESS THE AUTHORITY FROM AND AGAINST (WITHOUT REIMBURSEMENT FROM GRANT
PROCEEDS OR LEASEHOLD IMPROVEMENT CREDITS), THE COST AND EXPENSE (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) OF, ANY SUCH MAINTENANCE, REPAIRS
OR REPLACEMENTS THAT BECOME NECESSARY AS A RESULT OF OR BY REASON OF TENANT’S,
ITS SUBTENANTS’ OR ITS OR THEIR RESPECTIVE AGENT’S, CONTRACTOR’S, EMPLOYEE’S, OR
INVITEE’S NEGLIGENCE OR WILLFUL MISCONDUCT.  FURTHERMORE, PROVIDED THAT THE
AUTHORITY DELIVERED THE PAINT BOOTHS TO TENANT IN GOOD WORKING ORDER AND
CONDITION AND IN COMPLIANCE WITH ALL LAWS, TENANT SHALL, AT ITS COST AND
EXPENSE, BE RESPONSIBLE FOR ALL MAINTENANCE AND REPAIRS (BUT NOT REPLACEMENTS,
EXCEPT TO THE EXTENT DESCRIBED IN THE PROVISO TO THIS SENTENCE) OF ANY PAINT
BOOTHS NOW OR HEREAFTER LOCATED AT THE LEASED PREMISES (THE “PAINT BOOTHS”), AND
SHALL PERFORM SUCH MAINTENANCE AND REPAIRS (BUT NOT REPLACEMENTS, EXCEPT AS
DESCRIBED IN THE PROVISO TO THIS SENTENCE) AS ARE NECESSARY OR APPROPRIATE IN
ORDER TO CAUSE THE PAINT BOOTHS TO REMAIN IN THE SAME CONDITION AND REPAIR AS
WHEN THE PAINT BOOTHS WERE FIRST DELIVERED BY THE AUTHORITY TO TENANT (ORDINARY
WEAR AND TEAR EXCEPTED); PROVIDED, HOWEVER, THAT IF THE REPLACEMENT OF THE PAINT
BOOTHS BECOMES NECESSARY AS A RESULT OF OR BY REASON OF TENANT’S, ITS
SUBTENANTS’, OR ITS OR THEIR RESPECTIVE AGENT’S, CONTRACTOR’S, EMPLOYEE’S, OR
INVITEE’S NEGLIGENCE OR WILLFUL MISCONDUCT, TENANT SHALL BE RESPONSIBLE, AT ITS
COST AND EXPENSE, FOR THOSE REPLACEMENTS (WITHOUT REIMBURSEMENT FROM GRANT
PROCEEDS OR LEASEHOLD IMPROVEMENT CREDITS). PROVIDED THAT THE AUTHORITY
DELIVERED THE PAINT BOOTHS TO TENANT IN GOOD WORKING ORDER AND CONDITION AND IN
COMPLIANCE WITH ALL LAWS, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE
AUTHORITY WILL HAVE NO LIABILITY, OBLIGATION, OR RESPONSIBILITY FOR MAINTAINING,
REPAIRING OR REPLACING THE PAINT BOOTHS OR ANY COMPONENTS THEREOF. TENANT HEREBY
FURTHER ACKNOWLEDGES AND AGREES THAT IF TENANT REPLACES THE PAINT BOOTHS AND IS
REIMBURSED FOR THE COST THEREOF THROUGH GRANT PROCEEDS OR LEASEHOLD IMPROVEMENT
CREDITS, THE REPLACEMENT PAINT BOOTHS SHALL ALSO BE DEEMED TO BELONG TO THE
AUTHORITY.  FURTHERMORE, AS TENANT SHALL PROVIDE MODIFICATIONS TO BAY 5B AT ITS
SOLE COST AND EXPENSE TO SUPPORT TENANT’S OPERATION IN THE PAINTING OF TENANT’S
CUSTOMERS AIRCRAFT, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, BE RESPONSIBLE
FOR ALL MAINTENANCE, REPAIRS AND REPLACEMENTS TO ANY MODIFICATIONS TO BAY 5B,
WHICH INSTALLATION IS ASSOCIATED WITH TENANT TRANSFORMING BAY 5B INTO A PAINT
HANGAR TO PAINT TENANT’S CUSTOMERS AIRCRAFT.  TENANT SHALL PERFORM SUCH
MAINTENANCE, REPAIRS AND REPLACEMENTS AS ARE NECESSARY OR

 

3

--------------------------------------------------------------------------------


 


APPROPRIATE IN ORDER TO CAUSE BAY 5B TO REMAIN IN THE SAME CONDITION AND REPAIR
AS WHEN BAY 5B WAS FIRST DELIVERED BY THE AUTHORITY TO TENANT (ORDINARY WEAR AND
TEAR EXCEPTED); PROVIDED, HOWEVER, THAT IF THE REPLACEMENT OF ANY OF THE
MODIFICATIONS TO BAY 5B BECOMES NECESSARY AS A RESULT OF OR BY REASON OF
AUTHORITY, ITS RESPECTIVE AGENT’S, CONTRACTOR’S, EMPLOYEE’S, OR INVITEE’S
NEGLIGENCE OR WILLFUL MISCONDUCT AND AUTHORITY SHALL BE RESPONSIBLE, AT ITS COST
AND EXPENSE, FOR THOSE REPAIRS OR REPLACEMENTS. PROVIDED THAT THE AUTHORITY
DELIVERED BAY 5B TO TENANT IN GOOD WORKING ORDER AND CONDITION AND IN COMPLIANCE
WITH ALL LAWS, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE AUTHORITY WILL
HAVE NO LIABILITY, OBLIGATION, OR RESPONSIBILITY FOR MAINTAINING, REPAIRING OR
REPLACING ANY COMPONENTS THEREOF ASSOCIATED WITH TENANT’S MODIFICATIONS TO BAY
5B RELATED TO TRANSFORMING BAY 5B INTO AN AIRCRAFT PAINTING OPERATION. TENANT
HEREBY FURTHER ACKNOWLEDGES AND AGREES THE PROPOSED MODIFICATIONS TO BAY 5B
SHALL ALSO BE DEEMED TO BELONG TO THE AUTHORITY.


 


TO THE EXTENT THAT, DURING THE TERM OF THIS LEASE, IT BECOMES NECESSARY TO
INSTALL AND/OR OPERATE ANY AIR POLLUTION CONTROL EQUIPMENT AT, WITHIN OR UPON
THE FACILITIES AS A RESULT OF TENANT’S OR ITS SUBTENANTS’ OPERATIONS AT THE
FACILITIES, AND IF SUCH AIR POLLUTION CONTROL EQUIPMENT IS NOT A PART OF THE
FACILITIES ON THE EFFECTIVE DATE OF THIS LEASE, TENANT SHALL BE RESPONSIBLE, AT
TENANT’S COST AND EXPENSE, FOR PURCHASING, INSTALLING AND OPERATING SUCH
EQUIPMENT AND THE AUTHORITY SHALL HAVE NO RESPONSIBILITY OR LIABILITY THEREFOR.
TENANT SHALL OBTAIN THE AUTHORITY’S PRIOR WRITTEN CONSENT TO TENANT’S
INSTALLATION OF ANY SUCH EQUIPMENT AT THE FACILITIES, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. ANY SUCH EQUIPMENT THAT IS INSTALLED AT, WITHIN OR UPON
THE FACILITIES AND WHICH IS A FIXTURE SHALL BE DEEMED A PART OF THE FACILITIES
AND SHALL BELONG TO THE AUTHORITY UNLESS THE AUTHORITY OTHERWISE AGREES IN
WRITING THAT IT BELONGS TO TENANT. TENANT MAY SEEK REIMBURSEMENT FOR THE COST
AND EXPENSE IT INCURS IN PURCHASING AND INSTALLING SUCH EQUIPMENT AT THE
FACILITIES THROUGH GRANT PROCEEDS (IF ANY GRANT PROCEEDS ARE THEN AVAILABLE) OR
LEASEHOLD IMPROVEMENT CREDITS, SUBJECT TO THE TERMS AND CONDITIONS OF
SECTION 605(A) AND (C) ABOVE.


 


TENANT’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE EXPIRATION OR SOONER
TERMINATION OF THE TERM OF THIS LEASE.


 


SECTION 1002.              MAINTENANCE REPAIRS AND REPLACEMENTS OF AND TO
EQUIPMENT.


 


(A)          REPAIRS, REPLACEMENTS AND MAINTENANCE BY THE AUTHORITY.  EXCEPT TO
THE EXTENT TENANT IS RESPONSIBLE THEREFOR AS PROVIDED UNDER THIS SECTION 1002,
THE AUTHORITY SHALL, AT ITS COST AND EXPENSE, BE RESPONSIBLE DURING THE TERM OF
THIS LEASE AGREEMENT FOR PERFORMING ALL MAINTENANCE, REPAIRS, AND REPLACEMENTS
WITH RESPECT TO THE EQUIPMENT FURNISHED BY THE AUTHORITY TO TENANT (WHETHER THAT
EQUIPMENT IS FURNISHED PURSUANT TO AN ACTIVATION OR AS REPLACEMENT EQUIPMENT)
INCLUDING WITHOUT LIMITATION PREVENTIVE MAINTENANCE UPON A PERIODIC SCHEDULE IN
ACCORDANCE WITH MANUFACTURERS’ RECOMMENDATIONS. THE AUTHORITY’S MAINTENANCE,
REPAIR AND REPLACEMENTS OBLIGATIONS SHALL ALSO EXTEND TO ANY EQUIPMENT FOR WHICH
TENANT RECEIVES REIMBURSEMENT FROM THE AUTHORITY THROUGH GRANTS OR LEASEHOLD
IMPROVEMENT CREDITS.  TO THE EXTENT THAT IT BECOMES NECESSARY TO REPLACE ANY
ITEM OF EQUIPMENT, THE AUTHORITY SHALL ONLY BE OBLIGATED TO REPLACE IT FROM THEN
AVAILABLE EQUIPMENT ON THE MASTER LIST OF EQUIPMENT; THE AUTHORITY SHALL IN NO
CIRCUMSTANCE BE OBLIGATED TO PURCHASE A NEW ITEM OF REPLACEMENT EQUIPMENT,
TOOLING OR OTHER PERSONAL PROPERTY. AS PART OF THE AUTHORITY’S OBLIGATIONS
HEREUNDER, THE AUTHORITY WILL PROVIDE TENANT WITH A WORKING FACILITY WITH
RE-CERTIFIED TOOLING.  FOR PURPOSES OF THE PRECEDING SENTENCE, A “WORKING
FACILITY” MEANS THAT ALL FACILITIES SYSTEMS (OTHER THAN

 

4

--------------------------------------------------------------------------------


 


EXCLUDED SYSTEMS) AND EQUIPMENT, WHICH ARE LOCATED IN THE LEASED PREMISES AS OF
THE EFFECTIVE DATE OF THIS LEASE, SHALL BE IN GOOD WORKING ORDER AND CONDITION
IF AND WHEN THAT PORTION OF THE LEASED PREMISES TO WHICH THEY PERTAIN IS
DELIVERED TO TENANT; PROVIDED, HOWEVER, THAT DURING THE ACTIVATION OF ANY BAY OR
OTHER PORTION OF THE LEASED PREMISES, TENANT WILL PROVIDE THE AUTHORITY, IN
ACCORDANCE WITH SECTION 205 ABOVE, WITH A LIST OF THOSE PARTICULAR FACILITIES
SYSTEMS (OTHER THAN EXCLUDED SYSTEMS) AND AVAILABLE EQUIPMENT THAT TENANT WILL
NEED FOR THAT PARTICULAR BAY OR OTHER AREA OF THE LEASED PREMISES, AND TENANT
ACKNOWLEDGES THAT THE AUTHORITY’S OBLIGATION SHALL ONLY BE TO DELIVER THOSE
PARTICULAR FACILITIES SYSTEMS (OTHER THAN EXCLUDED SYSTEMS) AND AVAILABLE
EQUIPMENT TO TENANT IN GOOD WORKING ORDER AND CONDITION IN CONNECTION WITH THAT
ACTIVATION.  NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, THE AUTHORITY
SHALL HAVE NO OBLIGATION TO PROVIDE, MAINTAIN, REPAIR OR REPLACE ANY COMPUTER
HARDWARE OR SOFTWARE OR RELATED TOOLS, SYSTEMS OR EQUIPMENT NOR ANY
MODIFICATIONS OR INSTALLATION OF EQUIPMENT ASSOCIATED WITH TENANT TRANSFORMING
BAY 5B INTO A PAINT HANGAR BAY; AND TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
TENANT SHALL NOT BE ENTITLED TO ANY GRANT PROCEEDS OR LEASEHOLD IMPROVEMENT
CREDITS WITH RESPECT TO TENANT’S PURCHASE, MAINTENANCE, REPAIR OR REPLACEMENT OF
ANY COMPUTER SOFTWARE. IN ADDITION, NOTWITHSTANDING THE FOREGOING, TENANT SHALL,
AT ITS COST AND EXPENSE, BE RESPONSIBLE FOR MAINTAINING, REPLACING, REMOVING,
AND DISPOSING OF, IN COMPLIANCE WITH ALL APPLICABLE LAWS, ANY AND ALL FILTERS
AND BLAST MEDIA RELATING TO ANY DRAW DOWN CABINETS, DRAW DOWN TABLES, AND/OR
BLAST CABINETS, AND THE AUTHORITY SHALL HAVE NO LIABILITY OR RESPONSIBILITY FOR
OR WITH RESPECT TO THE FILTERS OR BLAST MEDIA RELATING TO ANY DRAW DOWN
CABINETS, DRAW DOWN TABLES, AND/OR BLAST CABINETS. THE AUTHORITY SHALL NOT BE
REQUIRED TO PAY FOR, AND TENANT SHALL INDEMNIFY, DEFEND, SAVE AND HOLD HARMLESS
THE AUTHORITY FROM AND AGAINST (AND WITHOUT REIMBURSEMENT FROM GRANT PROCEEDS OR
LEASEHOLD IMPROVEMENT CREDITS) THE COST AND EXPENSE, INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES, OF ANY SUCH MAINTENANCE, REPAIRS OR
REPLACEMENTS THAT BECOME NECESSARY BY REASON OF TENANT’S, OR ITS SUBTENANT’S, OR
ITS OR THEIR RESPECTIVE AGENT’S, CONTRACTOR’S, EMPLOYEE’S OR INVITEE’S
NEGLIGENCE OR WILLFUL MISCONDUCT.  TENANT’S OBLIGATIONS UNDER THIS SECTION SHALL
SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THE TERM OF LEASE.


 


ARTICLE XI


 


FACILITIES OPERATIONS AND SERVICES


 


SECTION 1101.              SERVICES.  EXCEPT AS OTHERWISE PROVIDED IN THIS
ARTICLE XI, AND WITHOUT LIMITING THE AUTHORITY’S OBLIGATIONS UNDER OTHER
PROVISIONS OF THIS LEASE, THE AUTHORITY SHALL, AT ITS COST AND EXPENSE, FURNISH
THE FOLLOWING SERVICES TO TENANT DURING THE TERM OF THIS LEASE AGREEMENT:


 


(A)          SUPPLY AND REPLACEMENT OF LIGHT BULBS AND TUBES IN AND ON ALL
BUILDINGS, OBSTRUCTION LIGHTS EXCEPT THOSE LIGHT BULBS AND TUBES INSTALLED BY
TENANT IN THE MODIFICATION OF BAY 5B INTO A PAINT HANGAR AND REPLACEMENT OF ALL
GLASS IN THE FACILITIES, INCLUDING PLATE GLASS.


 


(B)          PROVIDE JANITORIAL SERVICES IN THE COMMON AREAS OF THE FACILITIES.


 


(C)          MAINTAIN, AND CLEAN STOPPAGES IN, PLUMBING FIXTURES, DRAIN LINES
AND SEPTIC AND SEWAGE DISPOSAL SYSTEM TO THE LEASED PREMISES EXCEPT ANY
MAINTENANCE OR STOPPAGES WITHIN BAY 5B ASSOCIATED WITH TENANT’S AIRCRAFT
PAINTING OPERATION.

 

5

--------------------------------------------------------------------------------


 


(D)          MAINTAIN ALL BUILDING AND OVERHEAD DOORS AND DOOR OPERATING
SYSTEMS, INCLUDING WEATHER STRIPPING AND GLASS REPLACEMENT.


 


(E)          CONDUCT INTERIOR AND EXTERIOR MAINTENANCE FOR ALL COMPONENTS OF THE
FACILITIES, INCLUDING PAINTING, REPAIRING AND REPLACEMENT, AS NECESSARY OR
APPROPRIATE EXCEPT THOSE ITEMS OF THE FACILITIES LOCATED WITHIN BAY 5B INSTALLED
BY TENANT IN ASSOCIATED OF TENANT’S PAINT HANGAR OPERATION.


 


(F)           REMOVE SNOW FROM AIR OPERATION AREA, COMMON AREAS, SIDEWALKS,
PARKING AREAS AND ROADWAYS, AND OTHER AREAS OF THE LEASED PREMISES AND
FACILITIES AT SUCH TIME AND IN SUCH A MANNER AS DETERMINED BY THE AUTHORITY IN
ITS REASONABLE DISCRETION.


 


(G)          LANDSCAPE THE LAND AND THE FACILITIES, AT SUCH TIMES AND IN SUCH
MANNER AS DETERMINED BY THE AUTHORITY IN ITS SOLE DISCRETION.


 


(H)          PROVIDE AND MAINTAIN HAND FIRE EXTINGUISHERS FOR THE INTERIOR OF
THE FACILITIES, INCLUDING ALL SHOPS, PARKING AND STORAGE AREAS IN ACCORDANCE
WITH APPLICABLE SAFETY CODES, AND OTHER APPLICABLE LAWS EXCEPT ANY SPECIALTY
FIRE EXTINGUISHERS THAT ARE NECESSARY IN ASSOCIATION WITH TENANT MODIFYING BAY
5B SO AS TO UTILIZE BAY 5B AS A PAINT HANGAR.


 


(I)           SUBJECT TO SUCH STOPPAGES AS ARE NECESSARY IN ORDER TO MAINTAIN,
REPAIR OR REPLACE THE UTILITY PIPES, WIRES, LINES, MAINS, DUCTS, AND OTHER
RELATED FIXTURES AND EQUIPMENT RELATING THERETO, AND SUBJECT TO SECTION 1102
BELOW, FURNISH ALL UTILITY SERVICES (THE “UTILITIES”) FOR THE LEASED PREMISES
AND THE FACILITIES, INCLUDING ELECTRICITY, GAS, WATER, SEPTIC, SEWER, STORM
WATER SYSTEM, OTHER THAN THOSE UTILITIES REQUIRED TO BE MAINTAINED BY TENANT
UNDER SECTION 1103 TWENTY-FOUR (24) HOURS A DAY, SEVEN (7) DAYS A WEEK.


 


(J)           SUBJECT TO SUCH STOPPAGES AS ARE NECESSARY IN ORDER TO MAINTAIN,
REPAIR OR REPLACE THE PIPES, WIRES, LINES, DUCTS AND OTHER RELATED FIXTURES AND
EQUIPMENT RELATING THERETO, AND SUBJECT TO SECTION 1102 BELOW, FURNISH CENTRAL
HEAT, AIR CONDITIONING, AND VENTILATION TO THE LEASED PREMISES TWENTY-FOUR (24)
HOURS A DAY, SEVEN (7) DAYS A WEEK; PROVIDED, HOWEVER, THAT THE TEMPERATURES TO
BE MAINTAINED AT PARTICULAR TIMES DURING THE DAY, AND/OR IN PARTICULAR PORTIONS
OF THE LEASED PREMISES, AND/OR ON PARTICULAR DAYS OF THE WEEK, SHALL BE AS
MUTUALLY DETERMINED BY THE AUTHORITY AND TENANT.


 


(K)          PROVIDE SECURITY WITH RESPECT TO ACCESS BY THIRD PARTIES TO THE
FACILITIES THROUGH THE FRONT LOBBY ENTRANCE TO THE FACILITIES, AS REASONABLY
DETERMINED BY THE AUTHORITY (WHICH MAY INCLUDE, WITHOUT LIMITATION, AT THE
AUTHORITY’S OPTION, POSTING OF SECURITY PERSONNEL, REQUIREMENTS THAT ANY
VISITORS TO THE FACILITIES REGISTER AT THE FACILITIES’ FRONT LOBBY ENTRANCE
DESK, WEAR IDENTIFICATION AND BE ACCOMPANIED BY A REPRESENTATIVE OF THE TENANT
WHOM THEY ARE VISITING, AND OTHER SIMILAR REQUIREMENTS); PROVIDED, THAT THE
AUTHORITY SHALL NOT BE LIABLE TO TENANT, ITS SUBTENANTS, OR THEIR RESPECTIVE
AGENTS, CONTRACTORS, EMPLOYEES, OR INVITEES FOR LOSS DUE TO THEFT OR BURGLARY OR
PERSONAL PROPERTY DAMAGE.


 


SECTION 1103.       UTILITIES TO BE OBTAINED AND MAINTAINED BY TENANT.  TENANT
SHALL BE RESPONSIBLE, AT ITS COST AND EXPENSE, FOR OBTAINING TELEPHONE,
TELEVISION, INTERNET (OR OTHER CABLE) AND FOR ANY AND ALL CONNECTION COSTS,
USAGE CHARGES, AND ANY OTHER COSTS AND EXPENSES ASSOCIATED THEREWITH, AND TENANT
SHALL PROMPTLY PAY ALL SUCH CHARGES, COSTS AND EXPENSES AS AND WHEN THEY BECOME
DUE AND PAYABLE.  FURTHERMORE, INCLUDING THE SEPARATE METERING OF THE GAS
UTILITY AND

 

6

--------------------------------------------------------------------------------


 


UPON THE COMPLETION OF MODIFICATIONS PROPOSED BY TENANT TO BAY 5B IN
TRANSFORMING BAY 5B INTO A PAINT HANGAR BAY FOR TENANT’S CUSTOMERS AIRCRAFT,
TENANT SHALL BE RESPONSIBLE, AT ITS COST AND EXPENSE, ALL CONNECTION CHARGES,
USAGE CHARGES, AND ANY OTHER COSTS AND EXPENSE ASSOCIATED THEREWITH OF ANY GAS
UTILITY CONSUMPTION RELATED TO TENANT’S BAY 5B OPERATION.


 


THIS THIRD AMENDMENT SHALL BECOME EFFECTIVE AS TO THE DATE FIRST MENTIONED ABOVE
AND ALL OTHER TERMS AND CONDITIONS OF THE LEASE AGREEMENT DATED JUNE 17, 2004 AS
AMENDED SHALL REMAIN THE SAME.


 

Attachments:

Exhibit K:  Operating Rules

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

In witness whereof, the parties have caused this instrument to be executed as of
the date first above mentioned.

 

 

“AUTHORITY”

 

 

 

INDIANAPOLIS AIRPORT AUTHORITY

 

 

 

By

/s/ Randall L. Tobias

 

 

Randall L. Tobias, President

 

 

 

By

/s/ Lacy M. Johnson

 

 

Lacy M. Johnson, Vice-President

 

 

 

By

/s/ Alfred R. Bennett

 

 

Alfred R. Bennett, Secretary

 

 

 

By

/s/ N. Stuart Grauel

 

 

N. Stuart Grauel, Treasurer

 

 

 

By

/s/ Kelly J. Flynn

 

 

Kelly J. Flynn, Member

 

 

 

By

/s/ Shirley M. Haflich

 

 

Shirley M. Haflich, Member

 

 

 

By

 

 

 

Michael B. Stayton, Member

 

 

 

 

By

/s/ Robert H. Voorhies

 

 

Robert H. Voorhies, Member

 

 

 

 

 

“TENANT”

 

 

 

AAR AIRCRAFT SERVICES, INC.,

 

an Illinois corporation

 

 

 

By:

/s/ Michael S. Cohen

 

Printed:

Michael S. Cohen

 

Title: President & General Manager

 

         AAR Aircraft Services - Indianapolis

 

8

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

 

)  SS:

 

COUNTY OF MARION

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Randall L. Tobias, President; Lacy M. Johnson, Vice-President; Alfred R.
Bennett, Secretary; N. Stuart Grauel, Treasurer; Kelly J. Flynn, Member; Shirley
M. Haflich, Member; Michael B. Stayton, Member and Robert H. Voorhies, Member,
respectively, of the Indianapolis Airport Authority, and acknowledged the
execution of the foregoing instrument as such officers acting for and on behalf
of the Indianapolis Airport Authority.

 

WITNESS my hand and Notarial Seal this 16th day of May, 2008.

 

 

/s/ Melissa A. Bennett

 

Signature

 

 

 

Melissa A. Bennett

 

Printed

Notary Public

 

 

 

 

My Commission Expires:

My County of Residence:

 

 

4/29/2015

Morgan

 

STATE OF ILLINOIS

)

 

 

)  SS:

 

COUNTY OF DuPAGE

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Michael S. Cohen, the President & General Manager of AAR Aircraft
Services, Inc., an Illinois corporation, and acknowledged the execution of the
foregoing instrument as such officer acting for and on behalf of said entity.

 

WITNESS my hand and Notarial Seal this 30th day of April, 2008.

 

 

 

/s/ Kimberly A. Tilford

 

Signature

 

 

 

Kimberly A. Tilford

 

Printed

Notary Public

 

 

 

 

My Commission Expires:

My County of Residence:

 

 

9/26/2009

DuPage

 

9

--------------------------------------------------------------------------------


 

Indianapolis Maintenance Center

 

Operating Rules

 

PROCEDURE TO MINIMIZE THE POTENTIAL FOR IMPROPER DISCHARGES ASSOCIATED WITH THE
INDIANAPOLIS MAINTENANCE CENTER (IMC) INDUSTRIAL WASTEWATER FACILITY

 

 

1.0

PURPOSE

 

 

 

 

2.0

SCOPE/APPLICATION

 

 

 

 

3.0

REFERENCES

 

 

 

 

4.0

DEFINITIONS

 

 

 

 

5.0

STATEMENT OF WORK

 

 

 

 

6.0

SPECIAL CIRCUMSTANCES

 

 

 

 

7.0

FORMS

 

 

 

 

8.0

EXHIBITS

 

EXHIBIT K

Operating Rules

 

--------------------------------------------------------------------------------


 

PROCEDURE TO MINIMIZE THE POTENTIAL FOR IMPROPER

 

DISCHARGES ASSOCIATED WITH THE IMC WASTEWATER FACILITY

 

1.0                               PURPOSE

 

1.1                               To minimize the potential for improper
discharges associated with the IMC Wastewater Facility.

 

2.0                               SCOPE/APPLICATION/POLICY STATEMENT

 

2.1                               Scope — The procedure specifies practices
associated with discharges to ensure compliance with the City of Indianapolis
Industrial Discharge Permit (IDP) requirements.

 

2.2                               Application — This procedure applies to the
Environmental and facility departments.

 

2.3                               Policy Statement — At a minimum, put in place
a process to achieve compliance with all applicable environmental laws,
regulations and permits.

 

3.0                               REFERENCES

 

3.1                               ISO 14001 Standard (4.4.6 Operational Control)

 

3.2                               Airport Environmental Policy Statement.

 

3.3                               IMC Industrial Discharge Permit

 

4.0                               DEFINITIONS

 

4.1          None.

 

K-1

--------------------------------------------------------------------------------


 

5.0          STATEMENT OF WORK

 

RESPONSIBILITY AND ACTION REQUIRED

 

5.1          Tenants

 

5.1.1                     Operate leased spaces to meet the requirements of the
IDP and / or operate leased spaces to allow that the Authority can meet the
requirements of the Industrial Discharge Permit.

 

5.1.1.A                 Requirements of the IDP that must be followed by Tenant.

 

5.1.1.A.1                                             Maintain a Toxic Organic
Management Plan in accordance with applicable requirements.  Some aspects to be
covered, but not limited to the following:

 

5.1.1.A.1.a                                     All containers will be kept
closed except at times of use.

 

5.1.1.A.1.b                                     Used Oil and Hazardous Waste
Liquids are collected in separate collection containers and are shipped out for
proper disposal.

 

5.1.1.A.1.c                                      Store Materials in the
Controlled Materials Rooms, which are specially-designated chemical accumulation
rooms that have coated floor areas with berms, sumps and/or secondary
containment.

 

5.1.1.A.1.d                                     Bulk materials will be stored as
to minimize the possibility of breakage or leakage of the containers.

 

K-2

--------------------------------------------------------------------------------


 

5.1.1.A.1.e                                     Areas where hazardous materials
are stored must have a spill absorbent material present, with sufficient
supplies to handle a small spill of material stored in the area.

 

5.1.1.A.1.f                                      For the majority of materials
stored in areas other than the Controlled Materials Rooms, containers will be
stored either in cabinets or lockers having integral secondary containment.  All
drums containing liquids are stored in secondary devices.

 

5.1.1.A.1.g                                     Employees who handle and use
chemical materials must be trained how to respond in the event of a spill and on
how to prevent spills.  The training should focus on quick action to minimize
the impact of the spill.

 

5.1.1.A.2                                              Sign a Total Toxic
Organic (TTO) Certification Statement and submit semi-annually, every June and
December.  This certification will be submitted to the Authority as backup to
the Authority’s Certification, which is the only Certification that will be
submitted to the City.

 

5.1.1.A.3                                              All discharges authorized
in the IDP shall be consistent with the terms and conditions of the IDP.  The
discharge of any pollutants identified in the IDP more frequently than at a
level in excess of the authorized shall constitute a violation of the permit. 
Any anticipated facility expansions, production increases or process
modifications which result in new, different or increased discharges of
pollutants must be reported to Authority.

 

K-3

--------------------------------------------------------------------------------


 

5.1.2                     Operate leased spaces in a manner that does not cause
an upset in the IMC Industrial Wastewater Facility.

 

5.1.3                     No material or waste material shall be released or
discharge to the Industrial Wastewater Facility drains, except a few aqueous
soaps, cleaning materials, rinse waters from empty containers and/or process
water that has been reviewed by the Authority.

 

5.1.4                     No virgin chemicals or waste materials, except stated
in 5.1.3, shall be discharged or released into any drains (eg. Solvents,
petroleum products, paint, characteristic or listed hazardous waste).

 

5.1.5                     Chemical Baths and certain rinses associated with
plating is the responsibility of the tenant.  These baths will be treated as
required prior to conveying to the IMC Industrial Wastewater Facility.

 

5.2               Authority

 

5.4.1                     Oversees the operation of the IMC Industrial
Wastewater Facility.

 

5.4.2                     Oversees the compliance of the Industrial Discharge
Permit.

 

5.4.3                     Approves and maintains what process waste can be
discharged to the IMC Industrial Wastewater Facility.

 

6.0                               SPECIAL CIRCUMSTANCES

 

6.4                               Spills

 

6.1.1                     All spills to be cleaned up immediately.

 

6.1.2                     All Spills to be reported following the Airport Spill
Procedures, in addition report directly to the Environmental Manager at
317-487-5070.

 

6.1.3                     Spills to be cleaned up appropriately and not
discharged to the IMC Industrial Wastewater Facility.

 

K-4

--------------------------------------------------------------------------------


 

6.4                               AFFF Releases

 

6.2.1                     ARFF release will be directed to the AFFF vault and
treated appropriately.  The cost to discharge from the AFFF vault is the
responsibility of the tenant or operator that caused the release.

 

6.3                               Aircraft Washing on Hardstand

 

6.3.1                     Aircraft washing is only allowed on the hardstand if
the following conditions are met:

 

6.3.1.A                                                       The aircraft has
to be positioned in the middle of the hardstand area.

 

6.3.1.B                                                       The over- spray
and wash water cannot leave the concrete area of the hardstand.

 

6.3.1.C                                                       A minimum air
temperature for the following 24 hours will not be below 40 degrees F.

 

6.3.1.D                                                       Tenant will be
responsible for ensuring that the conveyances do not build-up excess residual or
solids.

 

6.4                               Paint & Strip Operation in Hangar 5B

 

6.4.1                     Paint and Paint Waste Material can not be discharged
into the industrial treatment conveyances lines.  A permanent plug shall be
installed by tenant to ensure no discharge.

 

6.4.2                     Tenant is responsible for managing, storing,
transporting, and disposing off-site all waste associated to or from the paint &
strip operation in accordance with all local, state, and federal laws and
regulations.

 

K-5

--------------------------------------------------------------------------------


 

6.4.3                     If Hangar 5B is used as a combination Paint & Strip
Operation and an Aircraft Washing Operation., then the Tenant must handle the
wash water as they do the paint waste material per 6.4.2.

 

6.4.4                     Tenant will be responsible for ensuring that the
conveyances do not build-up excess residual or solids.

 

6.5                               Controlled Materials Building

 

6.5.1                     Tenant will not use the barrel washer to clean any
container that held hazardous waste or hazardous chemicals.

 

6.5.2                     Tenant will provide a list of acceptable containers,
chemicals, and quantity to the Airport for approval before using the barrel
washers on such container or chemical.  The approved list will be provided in
Exhibit 8.1.

 

6.5.3                     Tenant will be responsible for all spilled material
that is spilled and will dispose of it off-site.

 

6.5.4                     Tenant will provide structural containment for
vehicles and equipment that is stored or parked outside.  The normal storm water
that drains into this containment that has not been impacted by any spilled
material can be drained and treated in the on-site Industrial Wastewater (IW)
facility.

 

6.6                               Fuel Farm Facility

 

6.6.1                     Tenant will remain in compliance with 40 CFR Part 112
at all times.

 

6.6.2                     Tenant will develop, implement, and provide a copy of
their SPCC Plan and/or any revisions to the Authority, within 30 days of the
activation of the fuel farm or revision of the SPCC Plan.

 

6.6.3                     At no time will fuel be allowed to enter the storm
water or Industrial Wastewater conveyance system.

 

K-6

--------------------------------------------------------------------------------


 

6.7                               Fuel Truck Operation

 

6.7.1                     Tenant will remain in compliance with 40 CFR Part 112
at all times.

 

6.7.2                     Tenant will develop, implement, and provide a copy of
their SPCC Plan and/or any revisions to the Authority, within 30 days of a
on-site fuel truck or revision of the SPCC Plan.

 

6.7.3                     At no time will fuel be allowed to enter the storm
water or Industrial Wastewater conveyance system.

 

6.7.4                     Fuel truck will be stored outside and meet containment
requirements under the 40 CFR Part 112.

 

6.8                               Fuel Bowser Operations

 

6.8.1                     Tenant will remain in compliance with CFR Part 112 at
all times.

 

6.8.2                     Tenant will develop, implement, and provide a copy of
their SPCC Plan and/or any revisions to the Authority, within 30 days of
activation of the fuel bowsers or revision of the SPCC Plan.

 

6.8.3                     At no time will fuel be allowed to enter the storm
water or Industrial Wastewater conveyance system.

 

6.8.4                     Fuel bowsers will be stored outside and meet
containment requirements under the 40 CFR Part 112.

 

6.8.5                     At no time will a fuel bowser containing fuel be
stored in any non-activated hangars.

 

6.8.6                     Fuel bowsers will be used to defuel an aircraft and
not store fuel for any extended period of time.

 

7.0                               FORMS

 

7.1          None

 

K-7

--------------------------------------------------------------------------------